Citation Nr: 0407669	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than February 6, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD.


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted service connection for PTSD 
and assigned a temporary100 percent rating, effective 
February 6, 2002, and a 30 percent rating effective April 1, 
2002.  The veteran perfected a timely appeal, challenging 
both the effective date and the evaluation assigned, 
maintaining that the award of service connection should be 
effective in 1993, and arguing that the initial 30 percent 
evaluation should be higher.  

Because the veteran has disagreed with the initial rating 
following the grant of service connection for his PTSD, the 
Board has phrased this issue as listed on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's claim regarding an initial disability rating in 
excess of 30 percent for his PTSD will be addressed in the 
remand section of this decision.  To the extent that this 
appeal is remanded, it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's original claim of entitlement to service 
connection for PTSD was received on February 6, 2002.

3.  In a December 2002 rating decision, the RO granted 
service connection for PTSD, effective February 6, 2002, the 
date of receipt of the original claim.


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than February 
6, 2002, for a grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155(a), 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001); codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).

VA's duties to notify and assist contained in the VCAA, 
however, are not applicable to cases such as this one in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II.  Earlier effective date for PTSD.

The record shows that the veteran's original claim of 
entitlement to service connection for PTSD was received on 
February 6, 2002.  In a December 2002 rating decision, the RO 
granted service connection for PTSD, effective February 6, 
2002, the date of receipt of the original claim.  

Generally, the effective date for the grant of service 
connection based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

As noted above, the veteran asserted a claim of entitlement 
to service connection for PTSD on February 6, 2002, which is 
the date of receipt of the original claim and which is well 
after the one-year period following his discharge from 
service.  Based on 38 U.S.C.A. § 5110(a), therefore, the RO 
granted the earliest effective date for a grant of service 
connection for PTSD that the law allows.

In his statements and testimony, however, the veteran 
contends that an effective date prior to February 6, 2002, is 
warranted because he was treated for this disorder as early 
as 1993, implying that records of his care for this condition 
should serve as a claim of service connection.  Although it 
is true that any communication or action indicating an intent 
to apply for one or more benefits administered by VA may be 
considered an informal claim, see 38 C.F.R. § 3.155(a), 
"[t]he mere presence of the medical evidence [in the record] 
does not establish an intent on the part of the veteran" to 
seek service connection for a condition.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  Records of the veteran's 
treatment for PTSD dated prior to filing his claim of 
entitlement to service connection for PTSD, therefore, cannot 
by themselves serve as a claim of service connection.  The 
mere receipt of medical records cannot be construed as an 
informal claim.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  

In addition, the Board notes that service connection was 
established for the veteran's PTSD because the RO found that 
this condition had its onset in service.  It does not follow 
from this, though, that the effective date of service 
connection should be the day following service.  This 
interpretation would render meaningless the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Meeks 
v. West, 216 F.3d 1363, (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
addressing a similar argument, noted that the veteran in that 
case "conflate[d] what are in fact two distinct issues, 
involving separate inquiries:  the determination of the date 
from which an award is effective, and the quantum of the 
award to which a veteran is entitled."  Id. at 1366.  

For the foregoing reasons, the veteran's claim of entitlement 
to an earlier effective dated for his service-connected PTSD 
must be denied.


ORDER

An effective date of service connection for PTSD, prior to 
February 6, 2002, is denied.


REMAND

For the reasons set forth below, the veteran's claim 
challenging the initial 30 percent evaluation assigned for 
his PTSD must be remanded for additional development and 
adjudication.

Before the Board is the veteran's claim regarding the 
propriety of the initial evaluation assigned for his service-
connected PTSD.  Prior to adjudicating this claim, however, 
all outstanding treatment records must be associated with the 
claims folder.  The record in this case indicates that the 
veteran was examined in April 2002 in connection with his 
ongoing treatment for PTSD.  At the outset of the examination 
report, the examiner noted that the veteran was involved in 
individual therapy two times a week, group therapy three 
times a week and recreational therapy.  The report also 
indicates that the veteran would be continuing outpatient 
therapy at the Perry Point, Maryland, VA Medical Center.  To 
date, no records of the veteran's ongoing treatment for PTSD 
have been associated with the claims folder.  

This is significant because records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, the Veterans Claims 
Assistance Act of 2000 (VCAA) specifically provides that the 
duty to assist requires that these records be considered in 
the adjudication of the veteran's claims.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126; codified as amended at 
5102, 5103, 5106 and 5107 (West 2002).  

In addition, these treatment records may be especially 
important in this case in light of the Court's decision in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held that where, as here, the veteran challenges 
the initial evaluation assigned immediately following the 
grant of service connection, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim, a practice known 
as "staged rating."  Id. at 126.

In light of the foregoing, the Board concludes that this case 
must be remanded in order to obtain these and other 
outstanding treatment records.  After the additional records 
are associated with the claims folder, the veteran should be 
afforded a contemporaneous and thorough VA psychiatric 
examination.  In the examination report, the examiner should 
comment on the findings contained in the April 2002 
examination and all subsequent records associated with the 
claims file and provide an assessment of the symptomatology 
and severity of the disability.  VCAA, 38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107, and 5126, and codified as amended at 5102, 
5103, 5106 and 5107 (West 2002)); see also Fenderson v. West, 
12 Vet. App. at 127; Goss v. Brown, 9 Vet. App. 109, 114 
(1996).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and his 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should obtain and associate 
with the claims folder all pertinent 
outstanding post-service records of the 
veteran's treatment for PTSD from any 
facility or source identified by the 
veteran.  This should specifically 
include any records of the veteran's 
outpatient treatment at the Perry Point, 
Maryland, VA Medical Center, and all VA 
and non-VA treatment records or 
examination reports for PTSD, dated since 
April 2002.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected PTSD.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  Further, in 
reconsidering the veteran's claim 
regarding the propriety of the initial 30 
percent evaluation assigned for his PTSD, 
the RO should address whether staged 
rating is appropriate in light of 
Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999).  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



